DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 1 is drawn to a polypeptide comprising an amino acid sequence wherein at least one selected from the group consisting of V175, V318, F337, L340, and I353 of the amino acid sequence of SEQ ID NO: 4 is independently deleted or substituted with an amino acid which is selected from the group consisting of M(Met), V(Val), I(Ile), T(Thr), L(Leu), C(Cys), A(Ala), S(Ser), F(Phe), P(Pro), W(Trp), N(Asn), Q(Gln), G(Gly), Y(Tyr), D(Asp), E(Glu), R(Arg), H(His), and K(Lys), and is different from the amino acid at the corresponding position in the wild type; or an amino acid sequence which is modified from SEQ ID NO: 4 by a substitution of A177 with L(Leu), and a substitution of F373 with I(Ile) or L(Leu), or V(Val).
Claim 4 is drawn to a polynucleotide encoding the polypeptide.
Claim 7 is drawn to a composition comprising the polypeptide. 
Claim interpretation:

The polypeptide, polynucleotide, and composition, is each a product. Therefore, the claims are directed to a subject matter that belongs to at least one of the one of the four categories of patent eligible subject matter. 
However, at least one of the embodiment is a product of nature, which is one of the judicial exception and patent ineligible. A polypeptide from Opitutaceae bacterium the polypeptide has, an Ile at the position corresponding to position V175 of SEQ ID NO: 4. See sequence alignment below with SEQ ID NO: 70 from Aponte (Patent No. 10308953). This polypeptide therefore reads on the broadest interpretation of the polypeptide of claim 1 in which the V175 is “substituted” with an Ile at the corresponding position. This polypeptide, and its corresponding encoding polynucleotide from the bacterial genome, is a product of nature, therefore a judicial exception. 
The claim does include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed composition does not recite any other component.
The dependent claims 8-10 recite the limitations regarding the herbicide. As for the recitation of PPO-inhibiting herbicides in claims 8-10, this limitation does not add an additional 
US-15-105-270B-70
; Sequence 70, Application US/15105270B
; Patent No. 10308953
; GENERAL INFORMATION
;  APPLICANT: BASF SE
;  TITLE OF INVENTION: PLANTS HAVING INCREASED TOLERANCE TO HERBICIDES
;  FILE REFERENCE: 32471/76473
;  CURRENT APPLICATION NUMBER: US/15/105,270B
;  CURRENT FILING DATE: 2017-01-26
;  PRIOR APPLICATION NUMBER: US 61/917360
;  PRIOR FILING DATE: 2013-12-18
;  NUMBER OF SEQ ID NOS: 129
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 70
;  LENGTH: 474
;  TYPE: PRT
;  ORGANISM: Opitutaceae bacterium
US-15-105-270B-70

  Query Match             25.8%;  Score 642.5;  DB 1;  Length 474;
  Best Local Similarity   38.3%;  
  Matches  190;  Conservative   70;  Mismatches  187;  Indels   49;  Gaps   20;

Qy         13 VVVIGAGISGLTLAWRLQQGLSARGGSPQAVLLAEASSRVGGCISTQSKDGYRW--EEGP 70
              | ||| ||:||| ||||     || | |  | | ||| | || | :: :||  |  | ||
Db          3 VAVIGGGITGLTAAWRL-----AREGHP--VRLFEASPRPGGLIRSE-RDG-EWLSEAGP 53

Qy         71 NSFTPT-PALLNLIAEVGLTDQLVLAD-AKLPRYIYWEGALLPVPLSPAAALGSRLLSVG 128
              ||     | |  |:||:|| |    |  |   |:|   |  |  | || :|: : |||: 
Db         54 NSLLDNKPELAALLAELGLEDARQYAQPAAKKRFIVRRGRPLAAPSSPVSAVTTPLLSLR 113

Qy        129 GKLRALQGLLGFVPPPPGHEETVRQFFRRQLGSEVAERLVEPFTSGVYAGDPDQLSAVAA 188
              |||| : | | : | |   :  : :|     | |:|:  |:|| ||:||||| :|||  |
Db        114 GKLR-IFGDLFWRPRPRAEDLPLGEFAAAHFGRELADYAVDPFVSGIYAGDPQRLSARYA 172

Qy        189 FPRVAGLEERYGSLFAGALQALRQRPQPSPA--AIQPPPKRGQLGNLRQGLQQLPEALAQ 246
              || :  ||:::|||  | : | : |    ||  | :| | | :: :  :||: :| |||:
Db        173 FPLLWELEQKHGSLIRGGIAAAKARRATRPAGPAEKPRPPRARIFSFAEGLETIPAALAE 232

Qy        247 KL-GDSLRLGWRALQL----KRAG--ELYW--------VGFETPEGSRWVAARQVVLALP 291
              :|    :  | | ::|     | |  |: |         |    ||        |:||||
Db        233 RLPAGCVETGARVVRLVPPVARGGAWEVVWERKDEKDEKGASGVEGRLTERVAAVILALP 292

Qy        292 AYEAAALLQ----ELNPPASQLLAEILYPPVAVVALAYPQEALPQPLRGFGHLIPRSQGL 347
                || | |:      :| |:  |||: ||||| : : | :|    || ||| | |  :  
Db        293 G-EALARLEIGANGEHPLAA--LAEVEYPPVASLFIGYRREQARHPLDGFGMLAPSKENR 349

Qy        348 RTLGTIWASCLFPERAPQGYHSFLSFLGGATDAALARRRGIPPIPALSPEERAQIAHAEL 407
                || :::| ||| ||| |: :     ||     |||      :|:|       |  |||
Db        350 NLLGVLFSSTLFPGRAPAGHIALTVLAGGVRRPELARME----LPSL-----MGIVRAEL 400

Qy        408 SQVLLTRRAEPVYLGERLWPRAIPQYTLGHRQRIAQVQAHLASQTPGIWVCANYLDGVAL 467
               : ||    :|||:  |: | ||||| ||:  |   |     :  ||: |     ||:|:
Db        401 LE-LLGVSGDPVYVKHRVTPHAIPQYNLGY-GRFHTVIETAETAHPGLLVGGPVRDGIAV 458

Qy        468 GDCVRRAEALAQQLLS 483
                ||   | ||:::::
Db        459 SACVAAGEKLARRVVA 474


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 4-22 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent US10308953B2 to Aponte, R., et al, issued on June 4, 2019, published as US20160374339A1 on December 29, 2016 which is filed on December 17, 2014.
Claim 1 is drawn to a a polypeptide comprising an amino acid sequence wherein at least one selected from the group consisting of V175, V318, F337, L340, and I353 of the amino acid sequence of SEQ ID NO: 4 is independently deleted or substituted with an amino acid which is selected from the group consisting of M(Met), V(Val), I(Ile), T(Thr), L(Leu), C(Cys), A(Ala), S(Ser), F(Phe), P(Pro), W(Trp), N(Asn), Q(Gln), G(Gly), Y(Tyr), D(Asp), E(Glu), R(Arg), H(His), and K(Lys), and is different from the amino acid at the corresponding position in the wild type; or an amino acid sequence which is modified from SEQ ID NO: 4 by a substitution of A177 with L(Leu), and a substitution of F373 with I(Ile) or L(Leu), or V(Val).  
Claims 4-6 are drawn to a polynucleotide encoding the polypeptide of claim 1, or a recombinant vector comprising the polynucleotide, or a recombinant cell comprising the recombinant vector. 

Claims 8-10 are drawn to the composition of claim 8, wherein the herbicide is an herbicide inhibiting protoporphyrinogen oxidase, or any of pyrimidinediones, diphenyl-ethers, phenylpyrazoles, N- phenylphthalimides, phenylesters, thiadiazoles, oxadiazoles, triazolinones, oxazolidinediones, pyraclonil, flufenpyr- ethyl and profluazol, or butafenacil, saflufenacil, benzfendizone, tiafenacil, fomesafen, oxyfluorfen, aclonifen, acifluorfen, bifenox, ethoxyfen, lactofen, chlomethoxyfen, chlorintrofen, fluoroglycofen-ethyl, halosafen, pyraflufen-ethyl, fluazolate, flumioxazin, cinidon-ethyl, flumiclorac-pentyl, fluthiacet, thidiazimin, oxadiargyl, oxadiazon, carfentrazone, sulfentrazone, azafenidin, pentoxazone, pyraclonil, flufenpyr-ethyl, profluazol, phenopylate, carbamate analogues of phenopylate, and agriculturally acceptable salt thereof.  
Claims 11-12 are drawn to a transformant of a plant or algae having herbicide tolerance, comprising the polypeptide of claim 1, or a polynucleotide encoding thereof.
Claims 13-22 are drawn to methods of conferring or enhancing herbicide tolerance of plants or algae comprising transforming algae, or plant with the polypeptide of claim 1, or a polynucleotide encoding thereof, and applying an effective dosage of protoporphyrinogen oxidase-inhibiting herbicide to the cropland; a method of removing an undesired aquatic organism comprising, providing a culture medium with algae comprising the polypeptide of claim 1 or a polynucleotide encoding thereof, and applying an effective dosage of protoporphyrinogen oxidase-inhibiting herbicide to the culture medium.  
Claim interpretation:
It is interpreted that the claims are directed to a polypeptide wherein the amino acids corresponding to the listed positions of the reference sequence SEQ ID NO: 4 are different from that of SEQ ID NO: 4. In other words, the claimed polypeptide is not limited to SEQ ID NO: 4. Therefore, the claimed polypeptide is broadly interpreted as a polypeptide having any degree of sequence identity with the reference sequence SEQ ID NO: 4 insofar as the amino acids at the recited corresponding positions are different from that of SEQ ID NO: 4.
Aponte disclosed mutated protoporphyrinogen oxidase (mutated PPO) polypeptide which is resistant or tolerant to a PPO-inhibiting herbicide, and which comprises the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, ……. 84, ……. 92, ……, or a variant thereof (Col. 3, and Table 2a, for example). Aponte disclosed herbicide-tolerant substitutions at 5 positions (Table 2a). For example, in SEQ ID NO: 84, which is 100% identical to the instant SEQ ID NO: 4, the 5 positions (mutated sites) are R101, A177, G178, L350, and F373, of which A177 and F373 are claimed in the instant application. Aponte disclosed that the amino acids at position corresponding to mutation site 5 (i.e. F373 of the instant SEQ ID NO: 4) is substituted to Ala, Leu, Val, Ile, or Met (Col 67, line 40), or more specifically, to Met (Col. 68, line 39, for example).
Moreover, Aponte disclosed a PPO oxidase polypeptide from Opitutaceae bacterium (SEQ ID NO: 70), which has amino acids at “mutation sites” 1 to 5: R86, A161, G162, L352, L375, (Table 2a, Col. 55) that are corresponding to R101, A177, G178, L350, and F373 of the instant SEQ ID NO: 4, respectively (see sequence alignment below). In addition, the amino acid of Aponte SEQ ID NO: 70 at position 159 is an Ile which is corresponding to the V175 of the instant SEQ ID NO: 4. Therefore, a mutated Aponte SEQ ID NO: 70 at any of the positions taught in Aponte would result in a mutated polypeptide comprising a “substitution” of V-to-I at the position corresponding to position 175 of the instant SEQ ID NO: 4. Therefore, Aponte disclosed a polypeptide that reads on one of the embodiment in the broadly claimed genus encompassed by the instant claims.
Aponte disclosed that the mutated PPO confers resistance or tolerance to PPO-inhibiting herbicides such as saflufenacil, flumioxazin, butafenacil, acifluorfen, bifenox, sulfentrazone, etc (see Example 3 or 5) to a plant (Example 5) or an algae. In particular, Aponte disclosed a method comprising the step of applying an effective amount of PPO-inhibiting herbicide to a culture of green algae which has been mutated to comprising a mutated PPO gene having the aforementioned herbicide tolerance mutation (see for example Col. 4). 
Aponte disclosed the transformation of plant with a nucleic acid construct encoding the mutant PPO, the transgenic plant cell, plant, and progeny (Examples 5-12). Aponte disclosed methods of applying an effective amount of PPO-inhibiting herbicides to said plant.
Aponte disclosed that the mutant PPO can be stacked with another herbicide resistance gene such as 5-enolpyruvylshikimate-3-phosphate synthase (EPSPS), Glyphosate acetyl transferase (GAT), cytochrome P450 monooxygenase, phosphinothricin acetyltransferase (PAT), Acetohydroxyacid synthase, etc, to provide further tolerance or resistance to a second herbicide such as glyphosate (Col. 9-10).
Therefore, the claimed invention is anticipated by the prior art.
It is noted, that amending claim 1 to limit the wild type polypeptide to comprise the amino acid sequence of SEQ ID NO: 4 AND wherein the mutated polypeptide having amino acids V175, V318, ……, and so on modified accordingly would obviate the above rejection.
Instant SEQ ID NO: 4 aligned with Aponte SEQ ID NO: 70:

US-15-105-270B-70

; Patent No. 10308953
; GENERAL INFORMATION
;  APPLICANT: BASF SE
;  TITLE OF INVENTION: PLANTS HAVING INCREASED TOLERANCE TO HERBICIDES
;  FILE REFERENCE: 32471/76473
;  CURRENT APPLICATION NUMBER: US/15/105,270B
;  CURRENT FILING DATE: 2017-01-26
;  PRIOR APPLICATION NUMBER: US 61/917360
;  PRIOR FILING DATE: 2013-12-18
;  NUMBER OF SEQ ID NOS: 129
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 70
;  LENGTH: 474
;  TYPE: PRT
;  ORGANISM: Opitutaceae bacterium
US-15-105-270B-70

  Query Match             25.8%;  Score 642.5;  DB 1;  Length 474;
  Best Local Similarity   38.3%;  
  Matches  190;  Conservative   70;  Mismatches  187;  Indels   49;  Gaps   20;

Qy         13 VVVIGAGISGLTLAWRLQQGLSARGGSPQAVLLAEASSRVGGCISTQSKDGYRW--EEGP 70
              | ||| ||:||| ||||     || | |  | | ||| | || | :: :||  |  | ||
Db          3 VAVIGGGITGLTAAWRL-----AREGHP--VRLFEASPRPGGLIRSE-RDG-EWLSEAGP 53

Qy         71 NSFTPT-PALLNLIAEVGLTDQLVLAD-AKLPRYIYWEGALLPVPLSPAAALGSRLLSVG 128
              ||     | |  |:||:|| |    |  |   |:|   |  |  | || :|: : |||: 
Db         54 NSLLDNKPELAALLAELGLEDARQYAQPAAKKRFIVRRGRPLAAPSSPVSAVTTPLLSLR 113

Qy        129 GKLRALQGLLGFVPPPPGHEETVRQFFRRQLGSEVAERLVEPFTSGVYAGDPDQLSAVAA 188
              |||| : | | : | |   :  : :|     | |:|:  |:|| ||:||||| :|||  |
Db        114 GKLR-IFGDLFWRPRPRAEDLPLGEFAAAHFGRELADYAVDPFVSGIYAGDPQRLSARYA 172

Qy        189 FPRVAGLEERYGSLFAGALQALRQRPQPSPA--AIQPPPKRGQLGNLRQGLQQLPEALAQ 246
              || :  ||:::|||  | : | : |    ||  | :| | | :: :  :||: :| |||:
Db        173 FPLLWELEQKHGSLIRGGIAAAKARRATRPAGPAEKPRPPRARIFSFAEGLETIPAALAE 232

Qy        247 KL-GDSLRLGWRALQL----KRAG--ELYW--------VGFETPEGSRWVAARQVVLALP 291
              :|    :  | | ::|     | |  |: |         |    ||        |:||||
Db        233 RLPAGCVETGARVVRLVPPVARGGAWEVVWERKDEKDEKGASGVEGRLTERVAAVILALP 292

Qy        292 AYEAAALLQ----ELNPPASQLLAEILYPPVAVVALAYPQEALPQPLRGFGHLIPRSQGL 347
                || | |:      :| |:  |||: ||||| : : | :|    || ||| | |  :  
Db        293 G-EALARLEIGANGEHPLAA--LAEVEYPPVASLFIGYRREQARHPLDGFGMLAPSKENR 349

Qy        348 RTLGTIWASCLFPERAPQGYHSFLSFLGGATDAALARRRGIPPIPALSPEERAQIAHAEL 407
                || :::| ||| ||| |: :     ||     |||      :|:|       |  |||
Db        350 NLLGVLFSSTLFPGRAPAGHIALTVLAGGVRRPELARME----LPSL-----MGIVRAEL 400

Qy        408 SQVLLTRRAEPVYLGERLWPRAIPQYTLGHRQRIAQVQAHLASQTPGIWVCANYLDGVAL 467
               : ||    :|||:  |: | ||||| ||:  |   |     :  ||: |     ||:|:
Db        401 LE-LLGVSGDPVYVKHRVTPHAIPQYNLGY-GRFHTVIETAETAHPGLLVGGPVRDGIAV 458

Qy        468 GDCVRRAEALAQQLLS 483
                ||   | ||:::::
Db        459 SACVAAGEKLARRVVA 474


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US10844395B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patented claims are drawn to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2, or an amino acid sequence having 95% or higher sequence identity to the amino acid sequence,
wherein at least one selected from the group consisting of ….., V165, A167, ….., F360, …… of the amino acid sequence of SEQ ID NO: 2 is independently deleted or substituted with an amino acid which is selected from the group consisting of M(Met), V(Val), I(Ile), T(Thr), L(Leu), C(Cys), A(Ala), S(Ser), F(Phe), P(Pro), W(Trp), N(Asn), Q(Gln), G(Gly), Y(Tyr), D(Asp), E(Glu), R(Arg), H(His), and K(Lys), and is different from the original amino acid at the corresponding position; or wherein the amino acid sequence is modified by at least one amino acid mutation selected from the group consisting of F360M, F360V, F360I, F360T, F360L, F360C, A167C, A167L, A167I, ……, V165S, V165C, …….
4. The polypeptide of claim 3, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 2, or an amino acid sequence having 95% or higher sequence identity to the amino acid sequence,
wherein the amino acid sequence is modified by amino acid mutation of ….., V165C, ….., A167L+F360I, A167C+F360M, …..; and

It is noted that under the broadest reasonable interpretation of the instant claims as discussed above in both the 101 and 102 sections, the instant claims encompass a broad genus of polypeptides. The patented claims are drawn to a subject matter that qualifies as a subgenus of the instantly claimed. This is because the SEQ ID NO: 2 variants of the patent reads on the instantly claimed polypeptide based on the broad interpretation. For example, the V165, A167 and F360 of the patent are corresponding to the V175, A177 and F373 of the instant SEQ ID NO: 4 (see sequence alignment below).
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted, that amending claim 1 to limit the wild type polypeptide to comprise the amino acid sequence of SEQ ID NO: 4 AND wherein the mutated polypeptide having amino acids V175, V318, ……, and so on in a fashion similar to the patented claims, would obviate the above rejection.




RESULT 17
US-16-307-680A-2
; Sequence 2, Application US/16307680A
; Patent No. 10844395
; GENERAL INFORMATION
;  APPLICANT: FarmHannong Co., Ltd.
;  TITLE OF INVENTION: Methods and Compositions for Conferring and/or Enhancing
;  TITLE OF INVENTION:Herbicide Tolerance Using Protoporphyrinogen Oxidase or Variant
;  TITLE OF INVENTION:Thereof
;  FILE REFERENCE: LPP20183950US
;  CURRENT APPLICATION NUMBER: US/16/307,680A
;  CURRENT FILING DATE: 2019-04-18

;  PRIOR FILING DATE: 2016-06-16
;  PRIOR APPLICATION NUMBER: PCT/KR2017/006275
;  PRIOR FILING DATE: 2017-06-15
;  NUMBER OF SEQ ID NOS: 131
;  SOFTWARE: KopatentIn 2.0
; SEQ ID NO 2
;  LENGTH: 467
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic: CyPPO10
US-16-307-680A-2

  Query Match             42.4%;  Score 1056;  DB 3;  Length 467;
  Best Local Similarity   48.8%;  
  Matches  241;  Conservative   64;  Mismatches  135;  Indels   54;  Gaps   13;

Qy          9 LNAEVVVIGAGISGLTLAWRLQQGLSARGGSPQAVLLAEASSRVGGCISTQSKDGYRWEE 68
              :  :| ::| |:|||::|||||:      |     :| ||| |:|| |:||: :|: || 
Db          2 IEVDVAIVGGGLSGLSVAWRLQRSAPHYSG-----VLLEASDRLGGNITTQAAEGFVWEL 56

Qy         69 GPNSFTPTPALLNLIAEVGLTDQLVLADAKLPRYIYWEGALLPV-PLSPAAALGSRLLSV 127
              ||||| |||||| |||||||  :|:  |  ||||||| | | |: |  | |   | ||| 
Db         57 GPNSFAPTPALLQLIAEVGLHSELIRGDRHLPRYIYWRGELYPLEPTRPLALATSNLLSP 116

Qy        128 GGKLRALQGLLGFVPPPPGH-EETVRQFFRRQLGSEVAERLVEPFTSGVYAGDPDQLSAV 186
               ||:||  | ||||||  |  :|:|  |||| || ||||||| || |||||||| |||| 
Db        117 WGKVRAALGALGFVPPYLGSGDESVDSFFRRHLGQEVAERLVAPFVSGVYAGDPQQLSAA 176

Qy        187 AAFPRVAGLEERYGSLFAGALQALRQR-PQPSPAAIQPPPKRGQLGNLRQGLQQLPEALA 245
              ||| |:| ||:  ||| ||||:  ||: ||| | | |   : |:||: |:||  || |:|
Db        177 AAFRRIAQLEKLGGSLIAGALRLRRQQPPQPKPPA-QVQMRPGELGSFREGLAALPRAIA  235

Qy        246 QKLGDSLRL-------------GWRALQLKRAGELYWVGFETPEGSRWVAARQVVLALPA 292
              |:|   | |             |:    | |:||  |             || |||| ||
Db        236 QQLKAPLHLQTPVEAITPEPKGGY----LLRSGEQTW------------HARSVVLATPA 279

Qy        293 YEAAALLQELNPPASQLLAEILYPPVAVVALAYPQEALPQPLR-GFGHLIPRSQGLRTLG 351
              |: | |:    |  :: || | || || | ||||   | : :| ||| |:|| ||:||||
Db        280 YQTAELVAPFQPAIA RALATIPYPTVACVVLAYP-AGLGRSVRPGFGVLVPRGQGIRTLG 338

Qy        352 TIWASCLFPERAPQGYHSFLSFLGGATDAALARRRGIPPIPALSPEERAQIAHAELSQVL 411
              |||:|||||:| | |:  | ||:|||||         | : :|  |   :    :|:::|
Db        339 TIWSSCLFPQRTPAGWQVFTSFIGGATD---------PDLASLREEAIVEQVQQDLTRLL 389

Qy        412 LTRRAEPVYLGERLWPRAIPQYTLGHRQRIAQVQAHLASQTPGIWVCANYLDGVALGDCV 471
                  |:   || ::| |||||| :|: |:  ||  |  :||||:::|:|| :|||||| |
Db        390 DLPAAKARLLGMKVWRRAIPQYIVGYPQQWQQV-THALTQTPGLFLCSNYAEGVALGDRV 448

Qy        472 ----RRAEALAQQL 481
                  | | |:|  |
Db        449 EHGNRTAAAVAAYL 462

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663